By the Court, McKinstry, J.:
The judge charged the jury: “If the want of care of plaintiff contributed to the accident she cannot recover. Proof in some form that the plaintiff did not contribute to the injury constitutes part of the plaintiff’s ease.” And again: “The burden of proof is on the plaintiff to show that she was, at the time of the accident in question, in the exercise of due care.” In Robinson v. W. P. R. R. Co. (48 Cal. 426), we held that negligence on the part of plaintiff, in cases like the present, is a matter of defense to be proved by defendant.
This ruling does not preclude the trial court from directing judgment by way of nonsuit, whenever the evidence introduced by plaintiff so conclusively establishes a defense *9as that the court would grant a new trial in case of a verdict in his favor upon like evidence.
Order denying new trial reversed and cause remanded for new trial.
Mr. Chief Justice Wallace did not express an opinion.